ORDER

PER CURIAM.
Brandi R. Thurman appeals from the judgment of the trial court terminating her parental rights to her daughter B.E., born January 2, 2001. We have reviewed the briefs of the parties and the record on appeal and conclude that the judgment was supported by substantial evidence. In re D.C., 49 S.W.3d 694, 697 (Mo.App. E.D.2001). An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).